21-10503-dsj   Doc 1   Filed 03/17/21     Entered 03/17/21 15:44:42   Main Document
                                        Pg 1 of 4
21-10503-dsj   Doc 1   Filed 03/17/21     Entered 03/17/21 15:44:42   Main Document
                                        Pg 2 of 4
21-10503-dsj   Doc 1   Filed 03/17/21     Entered 03/17/21 15:44:42   Main Document
                                        Pg 3 of 4
21-10503-dsj   Doc 1   Filed 03/17/21     Entered 03/17/21 15:44:42   Main Document
                                        Pg 4 of 4
